***********
Based upon information contained in I.C. File LH-0350 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Michael T. Childress, was a full-time, 24-hour paid staff firefighter with the Level Cross Voluntary Fire Department, at the time of his death on 7 May 2005.
2. Decedent's death occurred in the course and scope of his employment as follows: On the morning of 7 May 2005, decedent was on duty providing station coverage while other members of the department were engaged in monitoring a controlled burn fire. At approximately 10:00 a.m. decedent notified a co-worker that he was not feeling well and went to lay down. At approximately 12:15 p.m., decedent was discovered in his bed and was non-responsive. Paramedics were notified and upon their arrival decedent was pronounced dead. The autopsy report lists the cause of death as coronary atherosclerosis.
3. Decedent is survived by his wife, Teresa T. Childress, who resided with decedent at the time of his death and for at least six months prior to his death. Decedent is also survived by one child who is not a minor, April L. Childress, born 5 January 1987.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a full time fire fighter with the Level Cross Voluntary Fire Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 7 May 2005.
2. Decedent's death occurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Teresa T. Childress, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Teresa T. Childress as the qualified surviving spouse of Michael T. Childress payable as follows: the sum of $20,000.00 shall be paid immediately to Teresa T. Childress. Thereafter, the sum of $10,000.00 shall be paid annually to Teresa T. Childress as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Teresa T. Childress becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 5th day of July, 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER